          Case 5:19-cv-00242-OLG Document 12 Filed 08/22/19 Page 1 of 2



                            UNITED ST ATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                      Petitioner,                      )
v.                                                     ) CIVIL NO. SA-19-CA-242-0G
                                                       )
$840,000.00, MORE OR LESS, IN UNITED                   )
STATES CURRENCY,                                       )
                                                       )
                      Respondent.                      )

               REQUEST FOR ENTRY OF PARTIAL DEFAULT AS TO
            $840,000.00, MORE OR LESS, IN UNITED STATES CURRENCY

To the Honorable Jeannette J. Clack, Clerk of Court:

       Petitioner, United States of America, hereby requests the entry of partial default, pursuant

to Rule 55(a), Federal Rules of Civil Procedure, against the Respondent $840,000.00, More or

Less, in United States Currency and all persons claiming an interest in said property, save and

except for Claimant White Energy Holding Company, LLC. , 1 for failure to file a timely claim,

answer, or otherwise defend this action after notice was provided pursuant to Rule G of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules

of Civil Procedure. An affidavit in support of this request is attached hereto as Appendix A.




1On June 12, 2019 and July 1, 2019 White Energy Holding Company, LLC. , filed a Claim and
Answer (Doc. 7 & 9) asserting its interest in the Respondent Currency. Pursuant to the Stipulation
Order signed on August 16, 2019, the United States Secret Service is ordered to pay Claimant,
White Energy Holding Company, LLC. , the amount of $840,000,00 for the loss it incurred (Doc.
11 ).
         Case 5:19-cv-00242-OLG Document 12 Filed 08/22/19 Page 2 of 2



                                                     Respectfully submitted,

                                                     JOHNF. BASH
                                                     United States Attorney

                                               By:   ~ / _ _ _ _ _ _ _ _ _ _ __
                                                     /s~
                                                     MARYNELDAG. VALADEZ
                                                     Assistant United States Attorney
                                                     Chief, Asset Forfeiture Section
                                                     601 N .W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7040
                                                     Fax: (210) 384-7045
                                                     Email: mary.nelda.valadez@usdoj.gov
                                                     Texas Bar No. 20421844

                                                     Attorneys for the United States of America




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019 the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System which will transmit notification of such

filing to the following CM/ECF participants:

Joel Randall Sharp
Katherine L. Beran
Hunton & Williams LLP
1445 Ross Ave. , Suite 3700
Dallas, TX 75202
Email: jsharp@hunton.com & kberan@huntonak.com
Attorneys for Claimant White Energy Holding Company, LLC.


                                                     /s/
                                                     Mary Nelda G. Valadez
                                                     Assistant United States Attorney
                                                     Chief, Asset Forfeiture Section




                                                 2
